Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 08, 2020

The Court of Appeals hereby passes the following order:

A20A0389. JOHN WILLIAM “J. W.” BARTLETT et al v. ALEWINE.

      On April 20, 2020, Appellants filed a Notice of Death of the Appellee, Cecil
Alewine, stating that Mr. Alewine had died on April 18, 2020. See Court of Appeals
Rule 43 (a) (“Either party in a pending appeal may provide notice to the Court of the
death of a party to the appeal.”). The death of a party suspends an action until
someone is substituted for the decedent as a party to the proceeding. Ashburn Bank
v. Gorday, 189 Ga. App 565 (377 SE2d 30) (1988). Thus, unless and until a legal
representative or other appropriate party is substituted for the decedent by proper
motion, this Court can take no action on this appeal as an opinion or other disposition
that we might issue would be void as to the decedent. See Allen v. Cloudburst Mfg.
Co., 162 Ga. App. 188, 188-189 (290 SE2d 529) (1982). On or about May 4, 2020,
our Clerk’s office contacted the attorney for Mr. Alewine. As of the date of this order,
we have received no further communication from either party concerning the
appointment of a legal representative, substitution of an appropriate person, or the
status of this appeal.
      The Georgia Constitution requires that appellate courts dispose of every case
by the end of the next term after a case is docketed for hearing. Ga. Const. of 1983,
Art. VI, Sec. IX, Par. II. The appeal in this case has been docketed to the
December/Winter term of this Court, and the last day for a decision in this case is July
2, 2020. In light of this approaching constitutional deadline, this Court cannot
continue to suspend action on this appeal. Accordingly, this Court now finds it
necessary to remand this appeal to the trial court until a legal representative can be
substituted, following which this case can then be redocketed in this Court.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/08/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.